DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Nov 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 9-12, with respect to the 35 U.S.C. §103 Rejections of claims 14-20, 23, and 27-28 by Berlinger (US 9,014,424) in view of Declerck (US 6,289,135), claim 21 by Berlinger and Declerck in view of Berlinger et al. (US 2017/0065832), and claim 22 by Berlinger and Declerck in view of Fu (US 2011/0116703) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-23 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 14, 23, and 28 recite “wherein the plurality of 3D sub-tracking structures includes a primary sub-tracking structure and one or more secondary sub-tracking structures, and wherein for at least one of the secondary 3D sub-tracking structures, a measure of similarity of movement is determined with respect to the primary 3D sub-tracking structure.” However, the specification lacks description of the “primary sub-tracking structure” and the “secondary sub-tracking structure.” Thus, one ordinarily skilled in the art would not be able to discern what constitutes a “primary” versus a “secondary” sub-tracking structure. Further, while 
Thus, claims 14, 23, and 28 recite new matter and are thus rejected along with their dependent claims. 
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-23 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 14, 23, and 28 recite “wherein the plurality of 3D sub-tracking structures includes a primary sub-tracking structure and one or more secondary sub-tracking structures, and wherein for at least one of the secondary 3D sub-tracking structures, a measure of similarity of movement is determined with respect to the primary 3D sub-tracking structure.” However, it is unclear how the “primary sub-tracking structure” and “one or more secondary sub-tracking structures” differentiate from one another.
For this reason, claims 14, 23, 28, and their dependents are indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20, 23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Berlinger (US 9,014,424) as cited by applicant in view of Declerck (US 6,289,135). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding  method claim 14, and corresponding non-transitory computer-readable storage medium claim 23 (Col. 17, lines 1-2) and system claim 28 (“instruction-executing system” such as “a computer” Col. 17, lines 12-13), Berlinger teaches a computer implemented method (“The data processing method is preferably performed using technical means, in particular a computer” Col. 16, lines 19-21) 
comprising acquiring a two-dimensional (2D) patient image describing anatomical patient structures of a patient (“Fig. 1 shows a treatment beam system in accordance with the invention” and includes “analytical devices 310 and 320,” which “are in particular x-ray devices 
acquiring an identified three-dimensional ("3D") tracking structure of the patient, wherein the identified 3D tracking structure corresponds to an anatomical structure of the patient identified based on processing the 2D patient image: First, “[t]he present invention relates to the technical field of tracking representations of indicator body parts…which are used as an indicator for changes in the position of another body part which is to be treated using treatment radiation, in particular ionising radiation” (Col. 1, lines 7-11). The highlighted “representation of indicator body parts” corresponds to the identified tracking structure. Further, “[i]n order to correctly extract the sections for tracking the indicator body parts, in particular during the treatment (for example, a radiotherapy treatment), analytical images are preferably generated in advance, in particular before the treatment. The sequence of these analytical images is referred to in the following as the “advance sequence of images” (Col. 3, lines 3-9). Thus the “representations of indicator body parts” representing an identified tracking structure are identified and extracted (i.e., processed) from acquired “analytical images” of the patient. 
Further, Berlinger teaches wherein the identified 3D tracking structure is defined in a three-dimensional coordinate system in Figs. 2 and 3 and their respective descriptions: “Fig. 2 shows an image of the advance sequence of images” and “the image part I shows a representation of indicator body parts which move in a first direction (the anterior-posterior direction), for instance a part of the chest, and the image part II shows indicator body parts which move in a different direction (the superior-inferior direction)”, where “the letter ‘A’ indicates the anterior direction and the letter ‘P’ indicates the posterior direction” and “the letter ‘S’ indicates the superior direction and the letters ‘Inf’ indicate the inferior direction” (Col. 19, line 59 - Col co-ordinate system comprising an x-axis and a y-axis” where “the y-axis corresponds to the anterior-posterior direction…and the x-axis corresponds to the left-right direction in the image shown in Fig. 2” (Col. 20, lines 25-31). 
Berlinger further teaches wherein the identified 3D tracking structure is a structure to be tracked based on additional medical image data in Col. 5, lines 4-17: “The process image data describe a second sequence of images which is referred to as the process sequence of images. These images are likewise analytical images. Preferably, the images of the process sequence and the images of the advance sequence are generated using the same device and/or in particular using the same generating conditions, such that an identical region of the body is shown in the images of the advance sequence and the images of the process sequence if the body does not move. In particular, the imaging geometry for acquiring the advance sequence and the process sequence is the same. The process sequence of images results from a so-called process analysis (second analysis) of the body which is performed after the advance analysis (first analysis).”
Berlinger further teaches tessellating the identified 3D tracking structure into a plurality of 3D sub-tracking structures, for tracking individually in the three-dimensional coordinate system, wherein the plurality of 3D sub-tracking structures includes a primary sub-tracking structure and one or more secondary sub-tracking structures: “The geometry (the shape and/or size) of the sub-images and image sections can be equal. In particular, the images of the advance sequence can be tessellated. Each element of the tessellation is then a sub-image. Accordingly, the images of the process sequence or a region of them can be tessellated, and each element resulting from the tessellation is an image section. The images of the advance sequence or a region of them can be tessellated in the same way as the images of the process sequence or a primary and secondary sub-tracking structures (see 112 analysis above), any one of the “elements which results from the tessellation” may correspond to the primary sub-tracking structure, while the remaining elements correspond to the one or more secondary sub-tracking structures. See modified reproduction of Fig. 2 below, which illustrates an example of an arbitrary element representing the primary sub-tracking structure, with at least one of the remaining lighter square elements representing the one or more secondary sub-tracking structures.

    PNG
    media_image1.png
    427
    435
    media_image1.png
    Greyscale

Modification of Fig. 2 of Berlinger US 9,014,424 showing a possible embodiment of the designation of the tessellated elements.
wherein for at least one of the secondary 3D sub-tracking structures, a measure of similarity of movement is determined with respect to the primary 3D sub-tracking structure: First, the “extracted parts of the images are referred to in the following as ‘sections’. The sections are preferably extracted (filtered) such that the extracted sections represent indicator body parts which (are likely to) undergo similar changes in position (i.e. in particular similar to each other and/or to predefined changes in position)” (Col. 2, lines 53-57). In more detail, the description of Fig. 3 further discloses that “a plurality of sub-images undergo changes in position in the y-direction” and “[a]nother plurality of sub-images undergo changes in position in the inferior direction which is indicated as “Inf”,” with the circled sub-images “indicated as ‘I.G’, meaning ‘the first group’” and “[t]he other accumulation of sub-images is indicated as ‘II.G’, meaning ‘the second group’. Since the sub-images of the first group are close to each other, they are determined to be sub-images which undergo similar changes in position. The same applies to the sub-images of the second group.” (Col. 20, lines 39-49).  Thus, by plotting the change in position of the sub-images in a series of sequential images, the numerical values change in plot position of the sub-image designated as the primary sub-tracking structure may be compared to the numerical value of the change in plot position of the secondary sub-tracking structure(s) to determine whether these “sub-images undergo similar changes in position” (Col. 20, line 48).  
However, Berlinger does not explicitly state that the identified tracking structure, sub-tracking structure, and coordinate system are 3D (bolded text above). Instead, Declerck discloses an analogous method and device to the instant application for processing three-dimensional image data of an anatomical structure with regions of interest for motion detection. Specifically, Declerck teaches “means operative to define a three-dimensional shape of interest, as for active organ with cyclic motion, on the basis of at least one of said sets of image data, as well as to extract from each of the sets of image data, image data of the characteristic points of the defined shape of interest” (Col. 2, lines 12-17), wherein a three-dimensional structure is identified including characteristic points. Further, “[t]his definition (selection) of the shape of interest may be effected either automatically or manually by causing a technician or a physician to intervene” (Col. 7, lines 4-6). In the manual case, “the definition-selection can only be effected on the basis of displaying at least one of the initial images of the sequence; in general it is one of the 2D images forming a 3D image. The defining module 1000 is then arranged so as to identify, in the other two-dimensional images of the three-dimensional stack forming the 3D image, the parts comprising the selected shape of interest” (Col. 7, lines 12-19). However, “[i]n the case of an automatic selection it is the defining module 1000 that determines the shape of interest. This determination of the shape of interest may optionally comprise a substage wherein the defined shape is compared with some theoretical shapes of interest stored in a register (or table) of the device, so that in the case of an incomplete definition, the shape of interest can be artificially completed, thus facilitating the determination of the characteristic points of its contours” (Col. 7, lines 22-30). Further, “the processing means are then capable of defining in the three-dimensional Cartesian space, a so-called ‘planispheric’ three-dimensional reference system formed by three vectors that are orthogonal to one another and respectively parallel to the characteristic directions of the shape of interest in the Cartesian space” (Col. 2, lines 45-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified system, method, and non-transitory computer-readable storage medium of Berlinger with the capability of 
	
	Regarding claim 15, the modification of Berlinger further teaches modifying the 2D patient image based on the similarity of movement for the at least one of the secondary 3D sub-tracking structures including changing an image value for an image element of the 2D patient image, the image element corresponding to a secondary 3D sub-structure that has the measure of similarity of movement not satisfying one or more threshold conditions, and matching at least some of the plurality of 3D sub-tracking structures with the anatomical patient structures described by the patient image: Fig. 4 illustrates a 2D image frame whereby “sub-images of the first group are shown as hatched squares” having “a particular relative position or distribution within the region relative to the frame 800 of the region” (Col. 20, lines 57-60). As previously stated, “[s]ince the sub-images of the first group” labeled ‘I.G.’ “are close to each other, they are determined to be sub-images which undergo similar changes in position” (Col. 20, lines 46-48). Assuming that the element chosen in the modification of Fig. 2 above is the primary sub-tracking structure, the at least one of the secondary sub-tracking structures making up group I.G. has a value of a similarity of movement that is below a threshold condition for similarity of movement. In other words, because the primary sub-tracking structure square is not one of the hatched squares in the image frame of Fig. 4, then the secondary sub-tracking structures do not exhibit a change in position that is similar to the primary sub-tracking structure. However, Fig. 5 illustrates the second group of sub-images (‘II.G’) hatched in the image frame the does include the primary sub-tracking structure square. This indicates that the primary sub-tracking structure and the secondary sub-tracking structures of II.G exhibit similar changes in position, and thus the measure of similarity of movement does meet a threshold condition. The ‘hatched’ sub-images in the image frames of Figs. 4 and 5 correspond to a change in pixel value of the images, indicating the secondary sub-tracking structures that do or do not share a measure of similarity of movement with a primary sub-tracking structure.
	While Berlinger does not teach the 3D aspect, Declerck is relied on to teach the element with the same logic pattern and motivation as above for claim 14.
	
With regard to claim 16, the modification of Berlinger further teaches individually tracking the matched 3D sub-tracking structures: “In accordance with another embodiment, the extracted sections are tracked individually, i.e. for example, sections are only extracted from one of the images, for instance the first image. Each of the sections is then tracked from image to image, in particular by searching for similar sections in the subsequent images of the process sequence” (Berlinger, Col. 8, lines 24-30).
While Berlinger does not teach the 3D aspect, Declerck is relied on to teach the element with the same logic pattern and motivation as above for claim 14.

Regarding claim 17, the modification of Berlinger further teaches selecting the matched 3D sub-tracking structures for tracking based on predetermined criteria as conveyed in Col. 4, lines 46-52 of Berlinger: “In accordance with another embodiment, the image sections of a set of image sections in which the degree of similarity exceeds a threshold value and is thus sufficient represent candidates for a set of image sections. It is then possible to select a set of image sections from the candidates in accordance with other criteria” (Col. 4, lines 4-9)
While Berlinger does not teach the 3D aspect, Declerck is relied on to teach the element with the same logic pattern and motivation as above for claim 14.

With regard to claim 18, the modification of Berlinger further teaches individually tracking the matched 3D sub-tracking structures as previously conveyed for claim 16.

Regarding claim 19, the modification of Berlinger further teaches determining an overall tracking position of the identified 3D tracking structure based on the tracking of the selected 3D sub-tracking structures such that it is inherent to the tracking of the sub-tracking structures as conveyed for claim 18 to determine the position of the tracking structure which includes the tracked sub-tracking structure.   
While Berlinger does not teach the 3D aspect, Declerck is relied on to teach the element with the same logic pattern and motivation as above for claim 14.

With regard to claim 20, Berlinger further teaches determining at least one of a position and geometry of a target structure for treatment based on the tracking of the selected 3D sub-tracking structures, wherein the primary 3D sub-tracking structure includes the target structure: First, indicator body parts are tracked and “used as an indicator for changes in the position of another body part which is to be treated using treatment radiation…referred to…as ‘treatment body part’” (Col. 1, lines 7-14). Further, based on the interpretation of the primary 3D sub-tracking structure as previously conveyed in claim 1, it is not precluded that primary 3D sub-tracking structure includes the “treatment body part”, corresponding to the target structure for treatment. Further, “the sequence of images used for tracking the indicator body parts, in particular during the treatment, is referred to as the ‘process sequence of images’,” wherein “the sections of images of the process sequence are preferably extracted (in particular determined and/or selected) on the basis of knowledge gathered by analysing the advance sequence. In particular, the advance sequence is analysed for any similarity in the changes in the position of sub-images in the advance sequence. Based on this analysis, the location (and/or geometry) of the sections to be extracted can be determined, for instance by assuming that the sections will have relative positions (and/or geometries) in the process sequence which correspond to or are at least similar to the positions (and/or geometries) of the sub-images relative to each other in the advance sequence, wherein said sub-images are determined to be sub-images which undergo similar changes in position, and in particular by assuming that the image sections have the same or a similar image content to the sub-images” (Col. 3, lines 9-27). Since the analysis of the position and geometry of the indicator sub-images and image sections determines the position and geometry of the “indicator body part”, the position and geometry of the “treatment body part” is therefore determined. 

Regarding claim 27, the modification of Berlinger further teaches wherein the measure of similarity of movement for a secondary 3D sub-tracking structure with respect the primary 3D sub-tracking structure comprises a square of magnitude of difference between: a first value corresponding to the difference between a first position of the secondary 3D sub-tracking structure at a first time and a second position of the secondary 3D sub-tracking structure at a second time, and a second value corresponding to the difference between a first position of the primary 3D sub-tracking structure at the first time and a second position of the primary 3D sub-tracking structure at the second time as previously conveyed for claim 14 and 23. The plot of Fig. 3 illustrates the “distribution of changes in the position of elements of the region shown in Fig. 2” (Col. 18, lines 64-65), wherein the coordinates on the plot correspond to a values indicating the difference between a first position at a first time and a second position at a second time of the tessellated squares. As previously stated, any given plot point may represent the primary sub-tracking structure, with at least one of the remaining points representing the secondary sub-tracking structure. The similarity of movement is thus the difference between the plot point representing the primary sub-tracking structure and any of the plot point(s) representing the secondary sub-tracking structure(s). Further in Col. 3, lines 51-56, “[a] measure of the similarity can for example be the sum of the magnitudes or the squares of the magnitudes of the difference between the pixel values of a difference pattern, where the difference pattern is formed from a candidate for a set of image sections and the set of sub-images.” 
While Berlinger does not teach the 3D aspect, Declerck is relied on to teach the element with the same logic pattern and motivation as above for claim 14.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Berlinger and Declerck as applied to parent claim 14, and further in view of Berlinger et al. (US 2017/0065832) as cited by applicant.
The modification of Berlinger teaches the method of claim 15, but does not explicitly disclose wherein a dynamic DRR is determined based on the modified 2D patient image, and wherein the identified 3D tracking structure is identified further using a dynamic atlas. Berlinger ‘832, which discloses an analogous method and apparatus for tracking an anatomical body part to the instant application, is relied upon instead. Specifically, Berlinger teaches that “the advance medical image preferably is at least one digitally rendered radiograph (DRR), in particular a pair of digitally rendered radiographs (DRRs), rendered from a CT image of the anatomical body part” in paragraph [0021]. Further “as an even further feature, the specific image subset can be determined by matching the current medical image data with an atlas” ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Berlinger with the teaching of Berlinger .  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Berlinger and Declerck as applied to parent claim 14, and further in view of Fu et al. (US 2011/0116703) as cited by applicant.
The modification of Berlinger teaches the method of claim 17, further comprising determining an overall tracking position of the identified 3D tracking structure based on the tracking of selected 3D sub-tracking structures (as conveyed for claims 19-20), identifying a new 3D tracking structure, acquiring the identified new 3D tracking structure, tessellating the new 3D tracking structure into a plurality of new 3D sub-tracking structures, and acquiring a patient image describing anatomical patient structures and matching at least some of the plurality of new 3D sub-tracking structures with the anatomical patient structures described by the patient image as above for claims 14 and 15. It is inherent to the description of Berlinger that the functions described would apply to any subsequent tracking structure, under the broadest reasonable interpretation of the term ‘new.’
However, Berlinger does not teach determining whether the selected sub-tracking structures fulfill the predetermined criteria, wherein the predetermined criteria define one or more threshold values associated with a positional change of the selected 3D sub-tracking structures.
Fu discloses systems, methods, and an apparatus to detect a treatment target having motion using direct registration of the target and to tracking the target to synchronize a treatment positional change of the sub-tracking structure, and thus defines a threshold for correct or incorrect target detection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Berlinger with step 225 of Fu in order for “the final locations of each matching shift correlation window” to “be close to the initial locations of the first set of shift correlation windows when the best match has been achieved” ([0072]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2016/0203609) teaches an image alignment device, method, and program capable of performing alignment between two 3D images obtained by imaging a target organ in different phases of respiration by measuring the displacement of individual pixels of the organ in both images. The pixels in this case represent a form of tessellating a tracking structure into sub-tracking structures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793